     WRIGHT, FINLAY & ZAK, LLP
 1
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
     Aaron D. Lancaster, Esq.
 3   Nevada Bar No. 10115
     7785 West Sahara Avenue, Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     alancaster@wrightlegal.net
 6   Attorney for Plaintiff/Counter-Defendant, Deutsche Bank National Trust Company, a Indenture
 7   Trustee for American Mortgage Investment Trust 2007-1

 8                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 9
10   DEUTSCHE BANK NATIONAL TRUST                      Case No.: 2:14-cv-01131-APG-VCF
     COMPANY, AS INDENTURE TRUSTEE FOR
11   AMERICAN HOME MORTGAGE
     INVESTMENT TRUST 2007-1,                          EX PARTE MOTION TO REMOVE
12                                                     COUNSEL FROM SERVICE LIST
13                        Plaintiff,
     vs.
14
     SFR INVESTMENTS POOL 1, LLC, a Nevada
15   limited liability company; PEARL COVE III
16   HOMEOWNERS ASSOCIATION, a Nevada
     nonprofit corporation; DOES I-X and ROES XI-
17   XX,
18
                            Defendants.
19   ________________________________________
     SFR INVESTMENTS POOL 1, LLC, a Nevada
20   limited liability company,
21
            Counterclaimant/Cross-Claimant,
22   vs.
23   DEUTSCHE BANK NATIONAL TRUST
24   COMPANY, AS INDENTURE TRUSTEE FOR
     AMERICAN HOME MORTGAGE
25   INVESTMENT TRUST 2007-1; APANDE
     NELSON EJELLE, an individual; and MARTHA
26   MASSANGO, an individual,
27
            Counter-Defendant/Cross-Defendants.
28



                                              Page 1 of 17
           COMES NOW, Plaintiff/Counter-Defendant, Deutsche Bank National Trust Company, a
 1
 2   Indenture Trustee for American Mortgage Investment Trust 2007-1 (“Plaintiff”), by and through

 3   its attorneys of record, R. Samuel Ehlers, Esq. and Aaron D. Lancaster, Esq. of the law firm
 4
     Wright, Finlay & Zak, LLP and requests the removal of Edgar C. Smith, Esq. and Ace Clinton
 5
     Van Patten, Esq. (“Previous Attorneys”) from the Service List in the above-captioned matter.
 6
 7   This case was reassigned within Wright, Finlay & Zak, LLP to R. Samuel Ehlers, Esq. and

 8   Aaron D. Lancaster, Esq. Subsequent filings have been made and Previous Attorneys are
 9   receiving notices of the proceedings in this case. As a result, it is no longer necessary that
10
     Previous Attorneys receive notice of the ongoing proceedings.
11
12         Accordingly, the undersigned counsel requests that Edgar C. Smith, Esq. and Ace Clinton
13
     Van Patten, Esq. be removed from the Service List in this matter.
14
           DATED this 27th day of January, 2020.
15
16                                              WRIGHT, FINLAY & ZAK, LLP

17
                                                 /s/ Aaron D. Lancaster___________
18
                                                 R. Samuel Ehlers, Esq.
19                                               Nevada Bar No. 9313
                                                 Aaron D. Lancaster, Esq.
20                                               Nevada Bar No. 10115
                                                 7785 W. Sahara Ave., Suite 200
21
                                                 Las Vegas, NV 89117
22                                              Attorneys for Plaintiff/Counter-Defendant,
                                                Deutsche Bank National Trust Company, a
23                                              Indenture Trustee for American Mortgage
24                                              Investment Trust 2007-1

25
26
27
28
                                  2-20-2020

                                               Page 2 of 17
 1                                   CERTIFICATE OF SERVICE
 2          Pursuant to FRCP 5(b) and Electronic Filing Procedure IV(B), I certify that on the 27th
 3   day of January, 2020, a true and correct copy of this EX PARTE MOTION TO REMOVE
 4   COUNSEL FROM SERVICE LIST was transmitted electronically through the Court’s e-
 5   filing electronic system to the attorney(s) associated with this case as follows:
 6
            Diana S. Ebron diana@kgelegal.com, alex@kgelegal.com, andrew@kgelegal.com,
 7          athanasios@kgelegal.com, chantel@kgelegal.com, florence@kgelegal.com,
            howard@kgelegal.com, jacqueline@kgelegal.com, jherna@kgelegal.com,
 8          karen@kgelegal.com, mike@kgelegal.com, sierra@kgelegal.com, staff@kgelegal.com,
            tiana@kgelegal.com, tomas@kgelegal.com, zachary@kgelegal.com
 9
10          Howard C. Kim howard@kgelegal.com, alex@kgelegal.com, ashley@kgelegal.com,
            candifay@kgelegal.com, caryn@kgelegal.com, chantel@kgelegal.com,
11          diana@kgelegal.com, jackie@kgelegal.com, jason@kgelegal.com, karen@kgelegal.com,
12          mike@kgelegal.com, staff@kgelegal.com, tiana@kgelegal.com

13          Jacqueline A. Gilbert jackie@kgelegal.com, alex@kgelegal.com,
            ashley@kgelegal.com, candifay@kgelegal.com, caryn@kgelegal.com,
14          chantel@kgelegal.com, diana@kgelegal.com, howard@kgelegal.com,
15          jason@kgelegal.com, karen@kgelegal.com, mike@kgelegal.com, staff@kgelegal.com,
            tiana@kgelegal.com
16
            Jason G. Martinez jason@kgelegal.com, alex@kgelegal.com, ashley@kgelegal.com,
17          candifay@kgelegal.com, caryn@kgelegal.com, chantel@kgelegal.com,
18          diana@kgelegal.com, howard@kgelegal.com, jackie@kgelegal.com,
            karen@kgelegal.com, mike@kgelegal.com, staff@kgelegal.com, tiana@kgelegal.com
19
            Karen L. Hanks karen@kgelegal.com, alex@kgelegal.com, ashley@kgelegal.com,
20          candifay@kgelegal.com, caryn@kgelegal.com, chantel@kgelegal.com,
21          diana@kgelegal.com, howard@kgelegal.com, jackie@kgelegal.com,
            jason@kgelegal.com, mike@kgelegal.com, staff@kgelegal.com, tiana@kgelegal.com
22
            Scott A Flinders sflinders@hutchlegal.com, abrebbia@hutchlegal.com,
23
            csimmons@hutchlegal.com
24
            Todd W Prall tprall@hutchlegal.com, csimmons@hutchlegal.com,
25          mcarnate@hutchlegal.com
26
                                    /s/ Lisa Cox
27                                  An Employee of WRIGHT, FINLAY & ZAK, LLP

28



                                                 Page 3 of 17
